Case 0:19-cv-60960-WPD Document 5 Entered on FLSD Docket 05/07/2019 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

 JERRY PAUL, individually
 and on behalf all others similarly situated,

 Plaintiff,                                         Case No.: 0:19-cv-60960-WPD

 v.

 COMMONWEALTH FINANCIAL
 SYSTEMS, INC.,

 Defendant.
 __________________________________/

                               NOTICE OF APPEARANCE

        To the Clerk of the Court and all other parties:

        The undersigned attorney, Dayle M. Van Hoose, enters her appearance as counsel

 for Commonwealth Financial Systems, Inc.

 Dated: May 7, 2019

                                            Respectfully submitted,

                                            /s/ Dayle M. Van Hoose
                                            Dayle M. Van Hoose, Esq.
                                            Florida Bar No. 0016277
                                            Sessions, Fishman, Nathan & Israel, L.L.C.
                                            3350 Buschwood Park Drive, Suite 195
                                            Tampa, Florida 33618
                                            Telephone: (813) 890-2460
                                            Facsimile: (877) 334-0661
                                            dvanhoose@sessions.legal
                                            Attorney for Defendant,
                                            Commonwealth Financial Systems, Inc.

                              CERTIFICATE OF SERVICE


                                                1
Case 0:19-cv-60960-WPD Document 5 Entered on FLSD Docket 05/07/2019 Page 2 of 2



        I certify that on this 7th day of May 2019, a copy of the foregoing was filed

 electronically in the ECF system. Notice of this filing will be sent to the parties of record

 by operation of the Court’s electronic filing system, including plaintiff’s counsel as

 described below. Parties may access this filing through the Court’s system.


                                    Jibrael S. Hindi, Esq.
                            The Law Offices of Jibrael S. Hindi
                                110 S.E. 6th St., 17th Floor
                                Fort Lauderdale, FL 33301
                                  jibrael@jibraellaw.com


                                           /s/ Dayle M. Van Hoose
                                           Attorney




                                              2
